Title: To John Adams from Timothy Pickering, 3 August 1797
From: Pickering, Timothy
To: Adams, John



Sir
Department of State Augt. 3. 1797.

The letter and deposition of which the inclosed are copies, were received from Judge Sitgreaves the first instant. I answered the Judge, that the papers would be submitted to your consideration; and that perhaps you might think it proper to issue a proclamation to check the evil, and warn the people of their danger. In the mean time, that the measure he proposed for apprehending offenders named in the deposition could not but produce a good effect.
I shall write advice of this discovery to the judges and district attornies of South Carolina & Georgia, and probably to the Governors of the three southern states, that they cooperate in counteracting such pernicious designs. The instructions given by the Secretary of War to the officer commanding the troops in Tenassee may supersede he necessity of any other measures. And by all these steps perhaps a proclamation may be rendered unnecessary.
I am with perfect respect / sir your most obt. servt.

Timothy Pickering